ACCEPTED
                                                                                                           03-15-00435-CR
                                                                                                                   7733790
                                                                                                THIRD COURT OF APPEALS
                                     CAUSE NO. 03-15-00435-CR                                              AUSTIN, TEXAS
                                                                                                     11/9/2015 12:00:00 AM
                                                                                                         JEFFREY D. KYLE
Desmond F. Moore                                  §               IN THE THIRD COURT                                CLERK


v.                                                §               OF APPEALS
                                                         FILED IN
State of Texas                                    3rd COURT OF APPEALS
                                                  §               TEXAS
                                                       AUSTIN, TEXAS
                                                  11/9/2015 12:00:00 AM
FIRST MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'SJEFFREY
                                                         BRIEFD.UNDER
                                                                  KYLE
                                                           Clerk
                                 THE AUTHORITY OF T .R.A.P 10.5

TO THE HONORABLE COURT OF APPEALS

         COMES NOW, Appellant ' s counsel and files this First Motion for Extension of Time to

     file Appellant's Brief. The brief was due October 16, 2015. Counsel for Appellant requests a

     sixty day extension in order to complete the brief and research all issues. Counsel for

     Appellant anticipates that the brief will be completed sooner but requests the additional time

     out of an abundance of caution. Appellant has not had a previous extension.

         WHEREFORE, Counsel for Appellant requests that the deadline to file Appellant's brie

     be extended to December 16, 2015 .




                                                                          Eric McDonald
                                                                          Attorney for Appellant
                                                                          State Bar No. 00792684
                                                                          2303 RR 620 South #135-443
                                                                          Lakeway, TX. 78734
                                                                          Phone (512) 294-5665
                                                                          Emcdonald2@yahoo.com


                                      CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the above and foregoing instrument has been

     Furnished to the Attorney for the State presently assigned to this case, via first class mail.




     Eric McDonald